NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MIGUEL ILAW,                                    No. 20-16964

                Plaintiff-Appellant,            D.C. No. 3:20-cv-03566-EMC

 v.
                                                MEMORANDUM*
LITTLER MENDELSON, PC,

                Defendant-Appellee,

and

JOSHUA ZELIG FELDMAN; KARIN
MORGAN COGBILL,

                Defendants.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Miguel Ilaw appeals pro se from the district court’s judgment dismissing his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
42 U.S.C. § 1983 action alleging civil rights violations stemming from Ilaw’s

employment discrimination lawsuit. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir.

2017) (dismissal under Federal Rule of Civil Procedure 12(b)(6) for failure to state

a claim); Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005)

(dismissal on the basis of res judicata). We affirm.

      The district court properly dismissed Ilaw’s claims as barred by the doctrine

of res judicata because they had already been raised or could have been raised in

Ilaw’s prior action in 2013, which was brought against the same defendants and

resulted in a final judgment on the merits. See Owens v. Kaiser Found. Health

Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001) (setting forth elements of res

judicata).

      AFFIRMED.




                                          2                                    20-16964